Exhibit 10.11

SECOND AMENDMENT

TO

FIFTH THIRD BANCORP MASTER RETIREMENT PLAN

January 1, 2015 Restatement

The Fifth Third Bancorp Master Retirement Plan, as presently maintained under an
amendment and restatement made effective as of January 1, 2015, is hereby
amended in the following respects:

 

1. Section 5.6 of the Plan is amended to provide, effective January 1, 2017, as
follows:

5.6    Unclaimed Benefits.

(a)    Inability to Locate Payee. Anything in the Plan to the contrary
notwithstanding, if a Participant or other person entitled to a benefit
(including a benefit being paid or payable under the Old Plan) has not been
found within a reasonable period after such payment becomes due and after
written notice is sent to the Participant or other person at his last known
address and other such diligent efforts to locate such Participant or other
person are taken, then such benefit shall be forfeited. However, if such
Participant or other person is thereafter located, then, no later than 60 days
after the date on which such Participant or other person is located, such
benefit shall be restored retroactively and shall be in the same amount as was
payable at the time such benefit became due without any adjustment for the time
between the date such benefit became due and such restoration.

(b)    Uncashed Checks. If a distribution check is outstanding for more than 180
days from the issue date and the Administrator has been unable to locate the
Participant or other person entitled to a benefit after diligent efforts have
been made to do so, then except as specifically directed by the Administrator,
the amount of the check shall be re-deposited to the Plan and forfeited.
However, if the Participant or other person is subsequently located, the
Participant or other person may request that the check be reissued, without
adjustment for investment gains or losses since the date of issuance.



--------------------------------------------------------------------------------

*    *    *

EXECUTED at                                 ,                      this 12th day
of January, 2017.

 

FIFTH THIRD BANK By:   LOGO [g259518g39b40.jpg]

 

2